847 F.2d 841
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Santos P. CANONIZADO, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 88-3024.
United States Court of Appeals, Federal Circuit.
April 12, 1988.

Before MARKEY, Chief Judge, DAVIS and EDWARD S. SMITH, Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (MSPB), No. SE08318710183, dismissing for lack of jurisdiction that part of Santos P. Canonizado's appeal involving 5 U.S.C. Sec. 8345(f)'s guaranteed minimum pay provisions, and dismissing all other issues on res judicata grounds, is affirmed.

OPINION

2
The MSPB correctly dismissed for lack of jurisdiction that part of the present appeal involving 5 U.S.C. Sec. 8345(f).  OPM has not yet issued a final or reconsideration decision on that issue.  See 5 C.F.R. Sec. 831.110 (1987);  Lawrence v. Department of the Army, 9 M.S.P.R. 419 (1982).  As noted by Administrative Judge Teather, Canonizado may elect to appeal when a final decision issues.


3
The MSPB also correctly dismissed the remainder of the appeal, which is composed of issues settled in Canonizado's previous appeal No. SE831M8610271 (Sept. 25, 1986).   See Kremer v. Chemical Const. Corp., 456 U.S. 461, 467 n. 6 (1982);  Spears v. Merit Sys. Protection Bd., 766 F.2d 520, 523 (Fed.Cir.1985).